Citation Nr: 1207498	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  03-21 324	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a traumatic brain injury.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from February 1979 to June 1982.  

With respect to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a traumatic brain disorder and the issue of entitlement to service connection for sleep apnea, these matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  With respect to the issue of entitlement to a total rating based on individual unemployability (TDIU), this matter comes before the Board on appeal from a July 2005 rating decision by the RO.

In December 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for residuals of a traumatic brain injury and a claim of entitlement to service connection for sleep apnea.  The Veteran perfected an appeal with respect to these claims after they were denied in an October 2009 rating decision.  The Veteran's claims were then certified to the Board for appellate review.  

The Veteran submitted a claim of entitlement to TDIU in November 2004.  Ultimately, this claim was denied by the Board in March 2011.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In October 2011, pursuant to a Joint Motion for Partial Remand, the Veteran's TDIU claim was remanded to the Board for further consideration.


FINDING OF FACT

In February 2012, the Board was notified that the Veteran died on January [redacted], 2012.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the above-captioned claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The merits of the above-captioned claims have become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a traumatic brain injury is dismissed.

The claim of entitlement to service connection for sleep apnea is dismissed.

The claim of entitlement to a TDIU is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


